Citation Nr: 0123152	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  93-19 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to December 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which increased 
the disability evaluation for the veteran's service-connected 
hypertension from noncompensable to 10 percent and denied 
both an increased disability evaluation for his left knee 
arthrotomy and medial meniscectomy residuals with traumatic 
arthritis and a total rating for compensation purposes based 
on individual unemployablity.  In June 1995, the Board denied 
the veteran's claims for increased evaluations for his post-
operative left knee disability and hypertension and a total 
rating for compensation purposes based on individual 
unemployability.  

The veteran subsequently appealed to the United States Court 
of Veterans Appeals (Court).  In July 1996, the Court granted 
the parties' July 1996 Joint Motion for Remand; vacated the 
Board's June 1995 decision; and remanded the veteran's appeal 
to the Board.  In November 1996, the veteran's attorney 
attempted to withdraw the veteran's appeal from the denial of 
an evaluation in excess of 10 percent for hypertension.  In 
January 1997, the Board noted that the veteran had personally 
filed his substantive appeal from the January 1993 rating 
decision and the provisions of 38 C.F.R. § 20.204(c) direct 
that only the veteran could withdraw his substantive appeal.  
The Board then remanded the veteran's claims to the RO for 
additional action which included requesting that the veteran 
clarify in writing whether he sought to withdraw his claim 
for an increased evaluation for hypertension.

The Board remanded the case in February 1999.  In part, the 
RO was instructed to reevaluate the veteran's claim of 
entitlement to a total rating based on individual 
unemployability (TDIU).  

By rating decision dated in April 1999, the RO increased the 
evaluation of the veteran's left knee post arthrotomy and 
medial meniscectomy, with traumatic arthritis to 30 percent 
and implemented a separate 10 percent rating for left knee 
arthrotomy and medial meniscectomy residuals with traumatic 
arthritis under the provisions of 38 C.F.R.§ 5257.  He was 
notified of the decision and his appellate rights in May 
1999.  The RO also determined that the veteran did not meet 
the schedular criteria for extraschedular consideration under 
38 C.F.R. § 4.16(b) and 3.321(b)(1).  

During the pendency of this appeal, in April 1999, the 
veteran revoked the power of attorney given to attorney John 
M. McCarty by executing a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
in favor of Mississippi Division of Veterans Affairs.  


REMAND

It appears that a VA document that may have existed may no 
longer be available for review.  The Board finds that 
additional development is necessary.

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should place in the record a 
document that establishes that the 
Vocational Rehabilitation file is not 
available.  This assumes that the file is 
no longer available.

2.  The RO should schedule the veteran 
for an evaluation by an appropriate party 
for the purpose of determining whether 
the veteran's service connected status 
post arthrotomy and medial meniscectomy 
of the left knee, with traumatic 
arthritis, left knee arthrotomy and 
medial meniscectomy residuals with 
traumatic arthritis and hypertension 
render it impossible for him to follow a 
substantially gainful employment.  If the 
service-connected disabilities do not 
render it impossible to follow a 
substantially gainful employment, that 
fact must be noted by the person 
conducting the evaluation.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  

5.  The veteran is informed that if there 
is evidence that establishes that the 
veteran is not capable of pursuing a 
substantially gainful employment due to 
the service-connected disabilities, he 
must submit that evidence.

6.  Pursuant to 38 C.F.R. § 3.655, when 
the claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the veteran may show 
good cause for failing to report.  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The remand serves as 
notification of the regulation.
 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


